Citation Nr: 0835879	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a right knee 
disability, to include a scar and arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1972 to June 1975.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the Cleveland, Ohio 
RO.  

The veteran requested a Travel Board hearing in connection 
with his appeal.  Such a hearing was scheduled for July 10, 
2007; however, the veteran failed to report for that 
scheduled hearing.  An October 2008 letter from the veteran's 
representative indicates that the veteran was homeless at the 
time his Travel Board hearing notice was mailed, and he did 
not receive such notice.  The representative requested that a 
videoconference hearing be rescheduled in lieu of a Travel 
Board hearing.  The undersigned has reviewed the 
representative's motion and determined that good cause for 
rescheduling the Travel Board hearing as a videoconference 
hearing is shown.  See 38 C.F.R. § 20.702(c)(2) (2007).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

As noted above, when the veteran submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals) in January 2006, he 
requested a Travel Board hearing.  The Board has granted his 
motion to reschedule the Travel Board hearing as a 
videoconference hearing for good cause shown.  38 C.F.R. 
§ 20.702(c)(2).  Because the Board may not proceed with an 
adjudication of the veteran's claims without affording him an 
opportunity for such a hearing, a remand is required.  See 
38 U.S.C.A. § § 7107(b) and 38 C.F.R. § 20.700(a).


Accordingly, the case is REMANDED for the following:

Arrangements should be made for the 
veteran to be scheduled for a 
videoconference hearing before the Board 
at his local RO.  The case should then be 
processed in accordance with established 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

